UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/09 The following N-Q relates only to the Registrants series listed below and does affect other series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for those series, as appropriate. -Dreyfus/The Boston Company Emerging Markets Core Equity Fund -Dreyfus/The Boston Company International Core Equity Fund -Dreyfus/The Boston Company International Small Cap Fund -Dreyfus/The Boston Company Large Cap Core Fund -Dreyfus/The Boston Company Small Cap Growth Fund -Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund -Dreyfus/The Boston Company Small Cap Value Fund -Dreyfus/The Boston Company Small Cap Value Fund II -Dreyfus/The Boston Company Small/Mid Growth Fund -Dreyfus/Standish Intermediate Tax Exempt Bond Fund -Dreyfus/Newton International Equity Fund -1- FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Emerging Markets Core Equity Fund June 30, 2009 (Unaudited) Common Stocks85.0% Shares Value ($) Brazil1.9% Gafisa 10,400 86,990 Redecard 6,800 104,629 Souza Cruz 2,300 65,520 China17.2% Bank of China, Cl. H 331,000 157,598 Chaoda Modern Agriculture Holdings 168,000 98,632 China Agri-Industries Holdings 192,481 119,958 China BlueChemical, Cl. H 106,000 55,667 China Communications Construction, Cl. H 71,000 83,001 China Construction Bank, Cl. H 329,000 255,133 China Life Insurance, Cl. H 44,000 161,805 China Mobile 23,500 235,302 China Petroleum & Chemical, Cl. H 94,000 71,682 China Telecom, Cl. H 144,000 71,721 Great Wall Motor, Cl. H 84,000 66,658 Hopson Development Holdings 38,000 58,838 Industrial & Commercial Bank of China, Cl. H 288,000 200,670 PetroChina, Cl. H 176,000 195,302 Shandong Chenming Paper, Cl. H 96,500 69,106 Shanghai Industrial Holdings 26,000 104,670 Sino-Ocean Land Holdings 61,000 69,815 Yanzhou Coal Mining, Cl. H 78,000 107,287 Zhejiang Expressway, Cl. H 130,000 103,161 ZTE, Cl. H 19,840 68,864 Egypt1.2% Orascom Construction Industries 3,710 127,343 Talaat Moustafa Group 42,650 a 40,561 Hong Kong1.0% Shougang Concord International Enterprises Company 468,000 78,503 Tianjin Development Holdings 100,000 63,225 Hungary.5% MOL Hungarian Oil and Gas 1,096 India6.0% Bank of India 19,570 143,900 Cairn India 16,230 a 78,922 Canara Bank 10,800 59,507 Grasim Industries 1,738 83,816 Great Offshore 6,900 a 60,984 ICICI Bank 2,700 40,693 Patni Computer Systems, ADR 10,100 110,696 State Bank of India 3,390 123,276 Sterlite Industries (India) 5,050 64,078 Tata Steel 7,360 60,042 Indonesia2.2% Bank Central Asia 98,500 34,015 Bank Mandiri Persero 206,000 64,075 Gudang Garam 107,500 132,170 United Tractors 79,500 77,494 Israel2.2% Bank Leumi Le-Israel 18,960 a 49,981 Teva Pharmaceutical Industries, ADR 5,120 b 252,621 Luxembourg.6% Evraz Group, GDR 4,380 c,d Malaysia.8% Hong Leong Bank 22,400 36,324 Kulim (Malaysia) 37,800 67,212 Mexico3.7% America Movil, ADR, Ser. L 8,440 326,797 Empresas ICA 29,300 a 50,219 Fomento Economico Mexicano, ADR 2,260 72,862 Grupo Aeroportuario del Sureste, Cl. B 16,100 63,064 Philippines.2% Globe Telecom 1,350 Poland1.0% KGHM Polska Miedz 5,330 Russia6.5% Gazprom, ADR 19,780 b 400,545 LUKOIL, ADR 6,710 297,723 MMC Norilsk Nickel, ADR 6,022 a,b 55,402 Vimpel-Communications, ADR 11,030 a 129,823 South Africa5.5% ABSA Group 4,798 68,443 Aveng 15,460 70,170 Gold Fields 8,400 101,873 Impala Platinum Holdings 3,810 84,216 Metropolitan Holdings 85,248 128,791 MTN Group 8,394 128,785 Naspers, Cl. N 3,590 94,507 Remgro 7,532 72,387 South Korea15.0% Daegu Bank 9,740 89,452 Daehan Steel 7,020 72,187 Daishin Securities 5,270 64,533 Honam Petrochemical 1,573 94,705 Hyundai Heavy Industries 760 113,647 Hyundai Mobis 1,955 171,108 Korea Electric Power 3,480 a 80,994 Korea Investment Holdings 2,470 71,156 KT & G 790 44,649 LG 2,963 141,643 LG Chem 980 107,312 LG Dacom 8,150 112,915 LG Electronics 1,009 92,667 LG Fashion 3,950 75,034 POSCO 206 68,481 Samsung Electronics 948 440,532 Shinhan Financial Group 2,890 a 73,160 SK Energy 842 67,746 Youngone 7,970 e 71,946 Taiwan11.1% Alpha Networks 68,000 56,891 Asia Cement 56,000 59,738 Au Optronics 141,000 137,519 AU Optronics, ADR 3,100 30,008 Cathay Financial Holding 41,000 60,669 Chinatrust Financial Holding 123,000 74,227 Compal Electronics 88,282 71,707 Formosa Plastics 42,900 76,490 Fubon Financial Holding 52,610 49,227 HON HAI Precision Industry 63,000 194,895 Lite-On Technology 154,500 134,205 Powertech Technology 30,000 62,633 Quanta Computer 91,680 148,096 SinoPac Financial Holdings 13,450 4,714 Taishin Financial Holdings 146,000 54,733 Taiwan Semiconductor Manufacturing, ADR 18,527 174,339 Unimicron Technology 102,000 78,342 Yuanta Financial Holding 80,930 54,512 Thailand3.5% Asian Property Development 687,700 96,080 Bangkok Bank 26,400 86,786 Banpu 7,500 73,745 C.P. Seven Eleven 168,700 84,672 Electricity Generating 33,600 73,472 Thai Oil 62,300 64,915 Turkey3.3% Anadolu Anonim Turk Sigorta Sirketi 49,330 41,300 Anadolu Hayat Emeklilik 45,240 71,935 Asya Katilim Bankasi 65,580 a 91,083 Haci Omer Sabanci Holding 30,888 82,993 Selcuk Ecza Deposu Ticaret ve Sanayi 68,517 96,941 Turkiye Is Bankasi, Cl. C 22,757 67,054 United States1.6% iShares MSCI Emerging Markets Index Fund 6,620 Total Common Stocks (cost $10,689,273) Preferred Stocks13.2% Shares Value ($) Brazil Banco Bradesco 6,600 97,611 Banco Itau Holding Financeira 10,795 170,175 Bradespar 6,400 83,613 Braskem, Cl. A 25,800 a 94,536 Cia de Bebidas das Americas 1,600 104,027 Cia Paranaense de Energia, Cl. B 8,500 118,423 Cia Vale do Rio Doce, Cl. A 14,600 222,409 Petroleo Brasileiro 38,400 635,917 Tele Norte Leste Participacoes 5,700 91,049 Usinas Siderurgicas de Minas Gerais, Cl. A 4,275 90,780 Vivo Participacoes 5,000 95,228 Total Preferred Stocks (cost $1,621,490) Other Investment.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund (cost $39,716) 39,717 f Investment of Cash Collateral for Securities Loaned3.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $456,095) 456,095 f Total Investments (cost $12,806,574) 101.8% Liabilities, Less Cash and Receivables (1.8%) Net Assets 100.0% ADR - American Depository Receipts GDR - Global Depository Receipts a Non-income producing security. b All or a portion of these securities are on loan. At June 30, 2009, the total market value of the fund's securities on loan is $457,669 and the total market value of the collateral held by the fund is $456,095. c Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2009, this security amounted to $83,001 or .6% of net assets. d The valuation of this security has been determined in good faith under the direction of the Board of Trustees. e Illiquid security, fair valued by management. At the period end, the value of these securities amounted to $71,946 or 0.5% of net assets. The valuation of these securities has been determined in good faith under the direction of the Board of Trustees. f Investment in affiliated money market mutual fund. At June 30, 2009, the aggregate cost of investment securities for income tax purposes was $12,806,574. Net unrealized appreciation on was $1,135,287 of which $1,699,859 related to appreciated investment securities and $564,572 related to depreciated investment securities At June 30, 2009, the fund held the following forward foreign currency exchange contracts: (Unaudited) Forward Foreign Currency Foreign Unrealized Exchange Contracts Currency Amount Cost ($) Value ($) (Depreciation) ($) Purchases: Philippines Peso, Expiring 7/1/2009 714,988 15,533 14,857 (676) Sales: Proceeds ($) Czech Republic Koruna, Expiring 7/1/2009 975,093 52,551 52,702 (151) Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Foreign 13,291,102 83,001 71,946 Mutual Funds 495,812 - - Other Financial Instruments+ - Liabilities ($) Other Financial Instruments+: - (827) -  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Investments in Equity Private Equities Securities - Foreign ($) Balance as of 9/30/2008 144,388 - Realized gain (loss) - - Change in unrealized appreciation (depreciation) - 597 Net purchases (sales) (144,388) - Transfers in and/or out of Level 3 - 71,349 Balance as of 6/30/2009 - 71,946 The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
